Citation Nr: 0323381	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for amblyopia 
exanopsia with secondary defective vision, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from May 1943 until January 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that subsequent to the March 2002 rating 
decision, the claims file was transferred to the RO in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The veteran's visual acuity corrected in the right eye is 
20/40, and hand motion at 3 feet in the left eye.

3.  The veteran's hearing loss is manifested by an average 
63.75 puretone decibel loss, with speech recognition of 92 
percent (Level II hearing loss) in the right ear.

4.   The veteran's hearing loss is manifested by an average 
70 puretone decibel loss, with speech recognition of 92 
percent (Level II hearing loss) in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an evaluation 
in excess of 10 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86 Diagnostic Code 
6100 (2002).

2.  The schedular criteria for entitlement to an evaluation 
in excess of 30 percent for amblyopia exanopsia have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.84a, Diagnostic Code 6074 and 
Table V (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A January 2002 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claim, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Increased ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating hearing loss-special considerations

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2001).  If 
impaired hearing is service-connected in only one ear, the 
nonservice-connected ear will be assigned a designation of 
Level I, for purposes of applying Table VII.  See 38 C.F.R. 
§ 4.85(f).

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 



Rating impairment of central visual acuity-special 
considerations

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2002).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2002).

The percentage evaluation for impairment of visual acuity 
will be found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2002).

I.  Increased rating for amblyopia exanopsia with secondary 
defective vision.

Factual background

VA examination in April 1947 noted left eye vision of 3/200.  

A January 2001 VA outpatient treatment report noted that the 
veteran's vision in the right eye was 20/40.  With the left 
eye, he could see hand motion.  

In a December 2001 VA treatment report, the veteran reported 
that his visual acuity may have decreased in the right eye, 
mostly at a distance.  

The veteran received a VA eye examination in February 2002.  
The examination report noted a history of primary open angle 
glaucoma in the right eye.  He also had an incipient cataract 
in the right eye and monocular vision secondary to a history 
of amblyopia.  It was noted that the veteran had lost vision 
in the left eye.  He also reported a loss of vision in the 
right eye, but his right eye vision returned.  Objectively, 
the veteran's visual acuity corrected in the right eye was 
20/40, pinhole 20/30.  In the left eye it was "20/hand 
motion at 3 feet."  

 Analysis

The veteran's claims for an increased rating for his 
amblyopia exanopsia with secondary defective vision was 
received on April 27, 2001. 

Under applicable criteria, a 30 percent evaluation is 
warranted when there is only light perception in one eye and 
with visual acuity of 20/40 in the other eye.  A 40 percent 
evaluation may be assigned with light perception in one eye 
and visual acuity in the other eye of 20/50.  38 C.F.R. Part 
IV, Diagnostic Codes 6070, 6069.  

In the present case, since the evidentiary record shows that 
the vision in the veteran's nonservice-connected (right) eye 
is 20/40, and that his vision in his service-connected (left) 
eye, resulting from his amblyopia exanopsia, is only hand 
motion at 3 feet, a rating of 30 percent is appropriate under 
Diagnostic Code 6070, and no higher evaluation is justified.  
[In this regard, the Board notes that the veteran is in 
receipt of special monthly compensation under 38 C.F.R. 
§ 3.350(a), as called for when the service connected eye has 
only light perception.]   

Since the evidence of record has not established the criteria 
have been met for a rating in excess of 30 percent for the 
veteran's amblyopia exanopsia with secondary defective 
vision, an increased rating for this disability is not 
warranted.  Accordingly, the veteran's appeal in this regard 
is denied.  




II.  Increased rating for bilateral hearing loss, currently 
evaluated as 10 percent disabling.  

Factual background

VA outpatient treatment records dated from 2000 to 2002 did 
not contain any audiological findings.  A February 2002 
treatment report noted possible wax occlusion of the ears.  
An assessment of otitis externa was made.

The veteran received a VA audiological examination in 
February 2002.  His chief complaint was decreased hearing 
bilaterally.  This examination revealed the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
40
65
75
75
LEFT
NA
45
70
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in both ears, with average pure tone thresholds in 
decibels of 63.75 in the right ear and 70 in the left ear.  

Analysis

The veteran's claims for an increased rating for his service-
connected hearing loss was received on April 27, 2001.  

Applying the findings of the February 2002 VA examination to 
the rating criteria for hearing impairment yields a Level II 
hearing in both the right and left ears.  This corresponds to 
a non-compensable evaluation under Table VII, Diagnostic Code 
6100.  This obviously fails to support the appeal for an 
increased rating for hearing loss.  

Moreover, since the evidence also does not reflect that the 
veteran's bilateral hearing loss has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, an extra-schedular 
evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1) and 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the evidence of record has not established the 
criteria necessary for a rating in excess of 10 percent for 
the veteran's bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   


ORDER

Entitlement to a rating in excess of 30 percent for amblyopia 
exanopsia with secondary defective vision is denied.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

